               Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 1 of 29



 1   Robert Ahdoot (SBN 172098)
     rahdoot@ahdootwolfson.com
 2   Theodore W. Maya (SBN 223242)
 3   tmaya@ahdootwolfson.com
     Christopher E. Stiner (SBN 276033)
 4   cstiner@ahdootwolfson.com
     AHDOOT & WOLFSON, PC
 5   10728 Lindbrook Drive
     Los Angeles, California 90024
 6   Telephone: (310) 474-9111
 7   Facsimile: (310) 474-8585

 8
     Counsel for Plaintiffs and the putative class
 9
10                         UNITED STATES DISTRICT COURT
11                        NORTHERN DISTRICT OF CALIFORNIA
                                 EUREKA DIVISION
12
13                                             )
      ANGELA DAVIS, DEANNA                     ) Case No. 1:20-cv-03220
14    LOPEZ, and URSULA RILEY,                 )
      individually and on behalf of all others ) CLASS ACTION COMPLAINT
15    similarly situated,                      )
16                                             )
                       Plaintiffs,             )
17                                             )
            v.                                 )
18                                             ) JURY TRIAL DEMANDED
19                                             )
      THE PROCTER & GAMBLE                     )
20    COMPANY,                                 )
                                               )
21                        Defendant.           )
                                               )
22
23
24
25
26
27
28

                                                         CLASS ACTION COMPLAINT
                                                                Case No. 1:20-cv-03220
                Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 2 of 29




 1         Plaintiffs Angela Davis, Deanna Lopez and Ursula Riley (“Plaintiffs”),
 2   individually and on behalf of all others similarly situated, bring this action for damages
 3   and equitable relief against Defendant The Procter & Gamble Company (“Defendant”
 4   or “P&G”), and allege as follows based on personal knowledge of facts pertaining to
 5   themselves, and on information and belief as to all other matters:
 6                              NATURE OF THE ACTION
 7         1.       P&G designs, manufactures, distributes, sells, and/or otherwise places
 8   into the stream of commerce in the United States, a series of products designed to
 9   eliminate or mask odors under the “Febreze” brand name.
10         2.       The name “Febreze” comes from the words “fabric” and “breeze.” First
11   introduced in test markets in March 1996, the fabric refresher product has been sold
12   in the United States since June 1998, and the line has since branched out to include air
13   fresheners (Air Effects), plug-in oil (Noticeables), scented disks (Scentstories), odor-
14   eliminating candles, and the automotive air fresheners (Febreze CAR) that are the
15   subject of this complaint (hereinafter, the “CAR Vent Clips”).
16         3.       Defendant’s CAR Vent Clips are intended to be clipped onto the interior
17   car vents of automobiles. Defendant represents that the scent of a CAR Vent Clip is
18   “activated” once attached – and lasts for up to 30 days. Along with ease of installation
19   and use, Defendant represents that the CAR Vent Clips “work in virtually every
20   vehicle” and are “safe to use.”
21         4.       Unfortunately for consumers, this is false and misleading. Defendant’s
22   CAR Vent Clips are not “long-lasting” and are far from “mess-free.”
23         5.       Contrary to Defendant’s representations, P&G, with its long history of
24   producing products under the Febreze brand, knew or should have known that the
25   CAR Vent Clips contain one or more design and/or manufacturing defects which
26   under normal use and conditions, cause the CAR Vent Clips to leak oil and/or other
27   substances (the “Defect”), thereby damaging the interior surfaces and interior
28
                                                                CLASS ACTION COMPLAINT
                                                                       Case No. 1:20-cv-03220
                                                -1-
                 Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 3 of 29




 1   components of the vehicles in which they are used.
 2          6.       Defendant has long been aware of the Defect and actively concealed the
 3   Defect. Many consumers have submitted complaints via various online forums,
 4   including through P&G’s own website, regarding the damages caused by the Defect.
 5   Instead of recognizing the Defect, P&G has failed to reimburse consumers for their
 6   damages and/or warn consumers of the Defect.
 7          7.       Despite Defendant’s awareness of the Defect, Defendant has not recalled
 8   the CAR Vent Clips or notified consumers of the Defect.
 9          8.       As a result of the Defect, Plaintiffs and similarly situated purchasers and
10   users of CAR Vent Clips have sustained – and continue to sustain – ascertainable loss
11   of money, property and/or loss in value of their automobiles.
12          9.       Had Plaintiffs and Class members known of the Defect at the time of
13   their purchase, they would not have purchased the CAR Vent Clips.
14          10.      As a result of the Defect and the monetary costs associated with repairs
15   caused by the Defect, Plaintiffs and Class members have suffered injury in fact,
16   incurred damages, and have otherwise been harmed by Defendant’s conduct.
17          11.      Defendant’s conduct violates various California consumer protection
18   statutes, warranty statutes, and common law. Plaintiffs bring this suit on behalf of
19   themselves and a proposed Class and Subclass to prevent Defendant from producing,
20   marketing, and selling more CAR Vent Clips with the Defect and to obtain damages,
21   restitution, and all other available relief.
22                               JURISDICTION AND VENUE
23          12.      This Court has subject matter jurisdiction over this matter pursuant to
24   the Class Action Fairness Act, 28 U.S.C. § 1332(d) et seq., because this case is a class
25   action in which the matter in controversy exceeds the sum or value of $5,000,000,
26   exclusive of interest and costs; there are greater than 100 putative class members; and
27   at least one putative class member is a citizen of a state other than Defendant’s states
28
                                                                  CLASS ACTION COMPLAINT
                                                                         Case No. 1:20-cv-03220
                                                    -2-
              Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 4 of 29




 1   of citizenship. This court has supplemental jurisdiction over the state law claims
 2   pursuant to 28 U.S.C. § 1367.
 3          13.    This Court may assert personal jurisdiction over Defendant because it
 4   has sufficient minimum contacts in this State to render exercise of jurisdiction by the
 5   Court proper and necessary. Defendant has intentionally availed itself of the laws and
 6   markets of this District through the distribution and sale of its products in this District.
 7   In addition, Plaintiffs’ causes of action arise out of Defendant’s contacts with
 8   California.
 9          14.    Venue is proper in this District under 28 U.S.C. § 1391(b) because
10   Defendant transacts significant business within this District and because a substantial
11   part of the events or omissions giving rise to the claims occurred within this District.
12                                           PARTIES
13          15.    Plaintiff Angela Davis is a California citizen and a resident of Ukiah,
14   California. Ms. Davis purchased a CAR Vent Clip in or around December 2019 and
15   clipped it onto the interior air vent of her brand new Nissan truck.
16          16.    Plaintiff Deanna Lopez is a California citizen and a resident of Porterville,
17   California. Ms. Lopez purchased a CAR Vent Clip from a Walmart store in or around
18   February 2020 and clipped it into the interior air vent of her 2005 Toyota Prius.
19          17.    Plaintiff Ursula Riley is a California citizen and a resident of San Diego,
20   California. Ms. Riley purchased a CAR Vent Clip from a Walmart store in or around
21   February 2019 and clipped it into the interior air vent of her brand new vehicle.
22          18.    Defendant The Procter & Gamble Company is incorporated in the State
23   of Ohio, with its principal place of business located at One Procter & Gamble Plaza
24   Cincinnati, Ohio 45202.
25          19.    Defendant manufactures, markets, and distributes the CAR Vent Clip
26   throughout California and the United States.
27
28
                                                                  CLASS ACTION COMPLAINT
                                                                         Case No. 1:20-cv-03220
                                                 -3-
                Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 5 of 29




 1                  FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
 2       I.   The Febreze CAR Vent Clip
 3            20.    P&G designs, manufactures, distributes, markets, and sells household
 4   and automotive products to consumers.
 5            21.    Defendant’s CAR Vent Clip is one of the most popular brands of car air
 6   fresheners and odor eliminators in the United States.
 7            22.    Complaints about the Defect fill the pages of various websites and online
 8   public discussion boards dedicated to reviews of the CAR Vent Clip. Just a few of the
 9   many examples include1:
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     1
27     https://www.pgeveryday.com/brands/unstopables/febreze-car-unstopables-vent-clip-
     fresh?page=22 (last visited May 4, 2020).
28
                                                                  CLASS ACTION COMPLAINT
                                                                         Case No. 1:20-cv-03220
                                                 -4-
     Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 6 of 29




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               CLASS ACTION COMPLAINT
                                                      Case No. 1:20-cv-03220
                                  -5-
              Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 7 of 29




 1          23.     In July 2015, one consumer wrote2:
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13          24.    Other consumers recently posted similar complaints3:
14
15
16
17
18
19
20
21
22
23
24
25   2
      See https://procter-and-gamble.pissedconsumer.com/auto-dashboard-damage-from-febreze-clip-
     ons-20150709663359.html (last visited May 4, 2020).
26
     3
27    See https://www.cvs.com/shop/febreze-auto-air-freshener-vent-clips-2-ct-prodid-2180192-
     reviews?skuId=207901 (last visited May 11, 2020).
28
                                                                   CLASS ACTION COMPLAINT
                                                                          Case No. 1:20-cv-03220
                                                  -6-
                 Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 8 of 29




 1            25.     Defendant knew or reasonably should have known about the Defect in
 2   the CAR Vent Clip, which Defendant continues to place on the market. Online
 3   consumer complaints have continued for years. A cursory internet search reveals
 4   multiple forums full of purchasers and/or users of the CAR Vent Clip who have the
 5   same complaint: CAR Vent Clips contain a Defect whereby oils and/or other
 6   substances leak from the CAR Vent Clips onto the interior surfaces and interior
 7   components of vehicles in which they are used, thereby causing damage to the vehicles.
 8            26.     As shown above, complaints made to various websites and online public
 9   forums—including pgeveryday.com, a website sponsored by Defendant to market and
10   sell its products—show that the Defect has recurred for years, and that Defendant has
11   failed to remedy the Defect or disclose it to consumers, leaving them confused as to
12   the cause of the Defect and the resulting damage to their vehicles.
13            27.     Even though such complaints have recurred since at least 2015,
14   Defendant decided to sell CAR Vent Clips without modifying the product and without
15   disclosing the Defect.
16            28.     Instead, Defendant has done nothing to respond to the recurring,
17   widespread complaints of the Defect. Though Defendant is aware of the Defect,
18   Defendant has not attempted to rectify the Defect by any means. Instead, consumers
19   have been forced to bear the costs of having their vehicles repaired, or are left with
20   vehicles that are of significantly less value.
21            29.     Defendant’s inaction is particularly egregious because Defendant has
22   done nothing to repair or remedy the Defect despite touting itself as a multinational
23   corporation who, “[f]or over 181 years”, has promised consumers that their “safety
24   and the safety of [their] world has been at the heart” of what it does.4
25
26
27   4
         https://us.pg.com/product-safety/ (last visited May 11, 2020).

28
                                                                          CLASS ACTION COMPLAINT
                                                                                 Case No. 1:20-cv-03220
                                                       -7-
                Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 9 of 29




 1        30.       Thus, by continuing to market and sell CAR Vent Clips possessing the
 2   Defect, by not remedying the Defect, and by forcing individuals to attempt to deal
 3   with the resulting damage to their vehicles on their own, purchasers and/or users of
 4   CAR Vent Clips have been damaged monetarily.
 5        31.       Further, Defendant has been aware of the Defect or should reasonably
 6   have known of the Defect in 2015, at the latest, and Defendant willfully refused to
 7   notify prospective and current CAR Vent Clip purchasers and/or users of the Defect’s
 8   existence, leaving consumers to question the true cause of damage to the their vehicles.
 9        32.       However, Defendant has systematically failed to inform consumers of
10   the Defect. Defendant’s refusal to acknowledge and disclose the Defect has prolonged
11   the problem and confused consumers who may be unaware that the damage caused to
12   their vehicles are not unique to them.
13        33.       Because Defendant has not made any attempt to solve the Defect, the
14   value of the affected vehicles that were damaged due to the Defect have been markedly
15   reduced.
16        34.       Despite numerous and recurring complaints regarding the Defect,
17   Defendant has not offered relief to Plaintiffs or others who purchased and/or used
18   the CAR Vent Clip and sustained property damage to their vehicles.
19    II. Plaintiffs’ Experiences
20    Plaintiff Angela Davis
21        35.       In or around December 2019, Ms. Davis purchased a Febreze CAR Vent
22   Clip for use in her brand new Nissan truck.
23        36.       Upon information and belief, the CAR Vent Clip was manufactured and
24   distributed by P&G.
25        37.       Consistent with the instructions accompanying the CAR Vent Clip, Ms.
26   Davis clipped the CAR Vent Clip onto the interior air vent of her vehicle.
27
28
                                                               CLASS ACTION COMPLAINT
                                                                      Case No. 1:20-cv-03220
                                               -8-
             Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 10 of 29




 1         38.     The CAR Vent Clip then began to leak oil and/or substances onto the
 2   dashboard and framing of the electronic systems of Ms. Davis’ vehicle, damaging the
 3   interior surfaces which were previously blemish free.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24         39.     As a result of these experiences, Ms. Davis has been forced to account
25   for extra time for repairing her vehicle.
26         40.     Prior to purchasing the CAR Vent Clip, Ms. Davis did not know that
27   Defendant’s CAR Vent Clip contained a Defect that would cause substantial damage
28
                                                             CLASS ACTION COMPLAINT
                                                                    Case No. 1:20-cv-03220
                                                 -9-
                Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 11 of 29




 1   to her vehicle. Defendant’s marketing literature, brochures, and other materials that it
 2   makes available to consumers fail to discuss or mention the Defect, its susceptibility
 3   to break, malfunction, and leak oils and/or other substances, and associated damage it
 4   could cause to a vehicle. Defendant has never explained or systematically alerted CAR
 5   Vent Clip purchasers and/or users of the Defect.
 6            41.   Had Ms. Davis known before purchasing and/or using the CAR Vent
 7   Clip that it contained a Defect that would cause damage to her vehicle, she would not
 8   have decided to purchase and/or use the CAR Vent Clip or would have paid
 9   significantly less for it.
10     Plaintiff Deanna Lopez
11            42.   In or around February 2020, Ms. Lopez purchased a Febreze CAR Vent
12   Clip for use in her 2005 Toyota Prius.
13            43.   Upon information and belief, the CAR Vent Clip was manufactured and
14   distributed by Defendant P&G.
15            44.   Consistent with the instructions accompanying the CAR Vent Clip, Ms.
16   Lopez clipped the CAR Vent Clip onto the interior air vent of her vehicle.
17            45.   The CAR Vent Clip then began to leak oil and/or substances onto the
18   dashboard of Ms. Lopez’s vehicle that melted the dashboard and left a visible chemical
19   trail:
20
21
22
23
24
25
26
27
28
                                                               CLASS ACTION COMPLAINT
                                                                      Case No. 1:20-cv-03220
                                               - 10 -
              Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 12 of 29




 1         46.      As a result of these experiences, Ms. Lopez has been forced to account
 2   for extra time for repairing her vehicle.
 3         47.      Prior to purchasing the CAR Vent Clip, Ms. Lopez did not know that
 4   Defendant’s CAR Vent Clip contained a Defect that would cause substantial damage
 5   to her vehicle. Defendant’s marketing literature, brochures, and other materials that it
 6   makes available to consumers fail to discuss or mention the Defect, its susceptibility
 7   to break, malfunction, and leak oils and/or other substances, and associated damage it
 8   could cause to a vehicle. Defendant has never explained or systematically alerted CAR
 9   Vent Clip purchasers and/or users of the Defect.
10         48.      Had Ms. Lopez known before purchasing and/or using the CAR Vent
11   Clip that it contained a Defect that would cause damage to her vehicle, she would not
12   have decided to purchase and/or use the CAR Vent Clip or would have paid
13   significantly less for it.
14    Plaintiff Ursula Riley
15         49.      In or around February 2019, Ms. Riley purchased a Febreze CAR Vent
16   Clip for use in her vehicle.
17         50.      Upon information and belief, the CAR Vent Clip was manufactured and
18   distributed by Defendant P&G.
19         51.      Consistent with the instructions accompanying the CAR Vent Clip, Ms.
20   Riley clipped the CAR Vent Clip onto the interior air vent of her brand new vehicle.
21         52.      The CAR Vent Clip then began to leak oil and/or substances onto the
22   interior surface of Ms. Riley’s vehicle that melted the surrounding surfaces the vehicle’s
23   interior air vent and which left visible stains:
24
25
26
27
28
                                                                CLASS ACTION COMPLAINT
                                                                       Case No. 1:20-cv-03220
                                                 - 11 -
            Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 13 of 29




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26        53.    The cost of replacing the damaged section, according to a quote obtained
27   by Ms. Riley from a manufacturer, is around $400.
28
                                                            CLASS ACTION COMPLAINT
                                                                   Case No. 1:20-cv-03220
                                            - 12 -
              Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 14 of 29




 1          54.     Prior to purchasing the CAR Vent Clip, Ms. Riley did not know that
 2   Defendant’s CAR Vent Clip contained a Defect that would cause substantial damage
 3   to her vehicle. Defendant’s marketing literature, brochures, and other materials that it
 4   makes available to consumers fail to discuss or mention the Defect, its susceptibility
 5   to break, malfunction, and leak oils and/or other substances, and associated damage it
 6   could cause to a vehicle. Defendant has never explained or systematically alerted CAR
 7   Vent Clip purchasers and/or users of the Defect.
 8          55.     Had Ms. Riley known before purchasing and/or using the CAR Vent Clip
 9   that it contained a Defect that would cause damage to her vehicle, she would not have
10   decided to purchase and/or use the CAR Vent Clip or would have paid significantly
11   less for it.
12                            CLASS ACTION ALLEGATIONS
13           56.    In accordance with Federal Rules of Civil Procedure 23(a), 23(b)(2), and
14   23(b)(3), Plaintiffs bring this case as a class action on behalf of a Nationwide Class,
15   and a California Subclass defined as follows:
16                  Nationwide Class:
17                  All persons or entities in the United States who have
                    purchased or used a Febreze CAR Vent Clip and
18                  sustained resulting property damage.
19                  California Subclass:
20                  All persons or entities in California who have
                    purchased or used a Febreze CAR Vent Clip and
21                  sustained resulting property damage.
22           57.    Together, the Nationwide Class and California Subclass are referred to
23   herein as the “Class.”
24           58.    Excluded from the Class are Defendant, as well as its officers, employees,
25   agents or affiliates, and any judge who presides over this action, as well as all past and
26   present employees, officers and directors of Defendant. Plaintiffs reserve the right to
27   expand, limit, modify, or amend the Class and definitions, including the addition of
28
                                                                CLASS ACTION COMPLAINT
                                                                       Case No. 1:20-cv-03220
                                                - 13 -
             Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 15 of 29




 1   one or more subclasses, in connection with their motion for class certification, or at
 2   any other time, based upon, inter alia, changing circumstances and/or new facts
 3   obtained during discovery.
 4          59.    The Class meets the requirements of Federal Rules of Civil Procedure
 5   23(a), 23(b)(2), and 23(b)(3) for all of the following reasons.
 6          60.    Numerosity. Although the exact number of Class members is uncertain,
 7   and can only be ascertained through appropriate discovery, the number is great enough
 8   such that joinder is impracticable, believed to amount to tens of thousands of persons.
 9   The disposition of the claims of these Class members in a single action will provide
10   substantial benefits to all parties and the Court. Information concerning the exact size
11   of the putative class is within the possession of Defendant. The parties will be able to
12   identify each member of the Class after Defendant’s document production and/or
13   related discovery.
14          61.    Commonality. Common questions of fact and law exist as to all Class
15   members and predominate over any questions that affect only individual Class
16   members, including by example only and without limitation, the following:
17                 a.     whether CAR Vent Clips suffer from a Defect that causes the CAR
18   Vent Clips to leak oils and/or other substances;
19                 b.     whether Defendant knew or should have known of the Defect but
20   failed to disclose the problem and its consequences to its consumers;
21                 c.     whether the defective nature of the CAR Vent Clips constitutes a
22   material fact that a reasonable consumer would have considered in deciding whether
23   to purchase or use the CAR Vent Clips;
24                 d.     whether Defendant should be required to disclose the existence of
25   the Defect;
26                 e.     whether Defendant’s conduct violates the California Legal
27   Remedies Act, California Unfair Competition Law, and other statutes asserted herein.
28
                                                                 CLASS ACTION COMPLAINT
                                                                        Case No. 1:20-cv-03220
                                                - 14 -
             Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 16 of 29




 1          62.    Typicality. All of Plaintiffs’ claims are typical of the claims of the
 2   proposed Class they seek to represent in that: Plaintiffs’ claims arise from the same
 3   practice or course of conduct that forms the basis of the Class claims; Plaintiffs’ claims
 4   are based upon the same legal and remedial theories as the proposed Class and involve
 5   similar factual circumstances; there is no antagonism between the interests of Plaintiffs
 6   and absent Class members; the injuries that Plaintiffs suffered are similar to the injuries
 7   that Class members have suffered.
 8          63.    Adequacy. Plaintiff will fairly and adequately represent the Class in that:
 9   (1) there is no conflict between Plaintiffs’ claims and those of other Class members;
10   (2) Plaintiffs have retained counsel who are skilled and experienced in class actions and
11   who will vigorously prosecute this litigation; (3) Plaintiffs’ claims are typical of the
12   claims of Class members.
13          64.    Predominance. The proposed action meets the requirements of Federal
14   Rule of Civil Procedure 23(b)(3) because questions of law and fact common to the
15   Class predominate over any questions which may affect only individual Class members.
16          65.    Superiority. The proposed class action also meets the requirements of
17   Federal Rule of Civil Procedure 23(b)(3) because a class action is superior to other
18   available methods for the fair and efficient adjudication of the controversy. Class
19   treatment of common questions is superior to multiple individual actions or piecemeal
20   litigation, avoids inconsistent decisions, presents far fewer management difficulties,
21   conserves judicial resources and the parties’ resources, and protects the rights of each
22   Class member. Absent a class action, the majority of Class members would find the
23   cost of litigating their claims prohibitively high and would have no effective remedy.
24          66.    Defendant has acted and failed to act on grounds generally applicable to
25   Plaintiffs and the other members of the Class, requiring the Court’s imposition of
26   uniform relief to ensure compatible standards of conduct toward the members of the
27
28
                                                                 CLASS ACTION COMPLAINT
                                                                        Case No. 1:20-cv-03220
                                                - 15 -
              Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 17 of 29




 1   Class and making injunctive or corresponding declaratory relief appropriate for the
 2   Class as a whole.
 3                               FIRST CAUSE OF ACTION
 4                Violation of the California Business and Professions Code:
                  Unfair Business Practices (Cal. Bus. & Prof. Code § 17200)
 5
 6          67.     Plaintiffs incorporate by reference all of the foregoing allegations as

 7   if fully set forth herein.

 8          68.     Cal. Bus. & Prof. Code § 17200 (the “Unfair Competition Law” or

 9   “UCL”) defines unfair business practices to include any “unlawful, unfair or

10   fraudulent” act or practice, as well as any “unfair, untrue or misleading” advertising.

11   Defendant has engaged in fraudulent and unfair business practices in violation of the

12   UCL.

13          69.     Plaintiffs and Class members are reasonable consumers who do not

14   expect their CAR Vent Clips to leak oil and/or other substances under normal use and

15   conditions.

16          70.     Defendant has advertised the CAR Vent Clips as “safe,” “long-lasting”

17   and “mess-free” while failing to disclose to Plaintiffs and Class members any hint of

18   the risks posed by the Defect.

19          71.     By its conduct, Defendant has engaged in unfair competition and

20   unlawful, unfair and fraudulent business practices.

21          72.     Defendant’s acts and/or omissions as alleged in this complaint,

22   constitute unlawful, unfair, and fraudulent business practices, in violation of the Unfair

23   Competition Law. Defendant’s misrepresentations and omissions regarding the

24   defective nature of its CAR Vent Clips and the corresponding problems described

25   herein were likely to deceive a reasonable consumer. Knowledge of the Defect and

26   knowledge that the CAR Vent Clips leak oil and/or other substances and results in

27   property damage would be material to a reasonable consumer in the decision to

28
                                                                CLASS ACTION COMPLAINT
                                                                       Case No. 1:20-cv-03220
                                                - 16 -
             Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 18 of 29




 1   purchase or use the CAR Vent Clips. Had Defendant disclosed this information,
 2   Plaintiffs and the Class members would not have purchased or used the CAR Vent
 3   Clips or would have paid significantly less for them.
 4         73.    Plaintiffs and Class members relied on Defendant’s omissions with
 5   respect to the quality and reliability of the CAR Vent Clips. Plaintiffs and the other
 6   Class members would not have purchased or used CAR Vent Clips, but for
 7   Defendant’s omissions.
 8         74.    Defendant has violated and continues to violate the UCL’s prohibition
 9   against “unlawful” business acts or practices, by among other things, violating the
10   California Consumers Legal Remedies Act, as described below.
11         75.    Defendant has also violated the unfair prong of Section 17200 because
12   the acts and practices set forth herein offend established public policy and because
13   Defendant’s acts and practices set forth herein constitute a harm that outweighs any
14   benefits associated with those practices. Defendant’s conduct has also impaired
15   competition within the market for car air fresheners and has prevented Plaintiff and
16   Class members from making informed decisions about whether to purchase or use
17   CAR Vent Clips and/or the price to be paid to purchase them.
18         76.    As a direct and proximate result of Defendant’s business practices,
19   Plaintiffs and Class members have suffered injury in fact, including the loss of money
20   or property, because they purchased and used Defendant’s CAR Vent Clips that they
21   otherwise would not have, or in the alternative, would have paid less for, and now
22   sustained damage to their vehicles or own vehicles of decreased value due to
23   Defendant’s omissions and misrepresentations.
24         77.    In order to alleviate the effects of the CAR Vent Clip Defect, Plaintiffs
25   and the Class members have already paid, and will be required to pay in the future,
26   additional costs to repair the resulting property damage—that they would not have
27   paid if Defendant had accurately disclosed the existence of the Defect.
28
                                                              CLASS ACTION COMPLAINT
                                                                     Case No. 1:20-cv-03220
                                              - 17 -
                Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 19 of 29




 1             78.   By hiding and failing to inform Class members of the Defect, Defendant
 2   has sold more CAR Vent Clips than it otherwise could have, thereby unjustly enriching
 3   itself.
 4             79.   Plaintiffs request that this Court enter such orders or judgments
 5   necessary to enjoin Defendant from continuing its unfair and deceptive practices and
 6   to restore to Plaintiffs and members of the Class any monies Defendant acquired by
 7   unfair competition, as provided in Cal. Bus. & Prof. Code § 17203, and for such other
 8   relief as set forth below.
 9                              SECOND CAUSE OF ACTION
                  Violation of the California Business and Professions Code:
10                    False Advertising (Cal. Bus. & Prof. Code § 17500)
11             80. Plaintiffs hereby incorporate the foregoing allegations by reference as
12   though fully set forth herein.
13             81.   The California False Advertising Law prohibits unfair, deceptive, untrue,
14   or misleading advertising. Cal. Bus. & Prof. Code § 17500.
15             82.   Defendant caused to be made or disseminated throughout California and
16   the United States, through advertising and marketing materials, statements regarding
17   the quality, efficiency, and capabilities of CAR Vent Clips that were untrue or
18   misleading, and which were known, or which by exercising reasonable care should have
19   been known to Defendant, to be untrue and misleading to consumers such as Plaintiffs
20   and members of the Class. Defendant has never acknowledged or disclosed the Defect
21   to Plaintiffs, the other Class members, or other prospective purchasers of CAR Vent
22   Clips.
23             83.   Defendant’s misrepresentations and omissions regarding the Defect and
24   the corresponding damage CAR Vent Clips cause as described herein were likely to
25   deceive a reasonable consumer. Knowledge of the Defect and knowledge that use of
26   CAR Vent Clips would result in property damage and repairs that would be time-
27
28
                                                                CLASS ACTION COMPLAINT
                                                                       Case No. 1:20-cv-03220
                                                - 18 -
                Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 20 of 29




 1   consuming, confusing, and costly would be material to a reasonable consumer in the
 2   decision to purchase or use CAR Vent Clips.
 3           84.      Because Defendant knew or should have known of the Defect before it
 4   sold the CAR Vent Clips, Defendant knew or should have known that its
 5   representations concerning the quality and capabilities of the CAR Vent Clips were
 6   untrue and/or misleading and that its omissions concerning the Defect were unfair
 7   and misleading.
 8           85.      As a direct or proximate result of Defendants’ unfair, unlawful or
 9   fraudulent business and advertising practices as set forth above, Defendant has been
10   unjustly enriched by Plaintiffs and Class members’ payment of consideration in the
11   purchase of the CAR Vent Clips. As such, Plaintiffs request that this Court cause
12   Defendant to restore this money to all Class members under § 17500.
13                                  THIRD CAUSE OF ACTION
14              Violations of California Consumers Legal Remedies Act (“CLRA”)
                                       (Cal. Civ. Code § 1750)
15           86. Plaintiffs hereby incorporate the foregoing allegations by reference as
16   though fully set forth herein.
17           87.      Defendant is a “person” within the meaning of Civil Code §§ 1761(c) and
18   1770, and has provided “goods” within the meaning of Civil Code §§ 1761(b) and
19   1770.
20           88.      Plaintiffs and Class members are “consumers” within the meaning of
21   Civil Code §§ 1761(d) and 1770, and have engaged in a “transaction” within the
22   meaning of Civil Code §§ 1761(e) and 1770.
23           89.      Defendant’s acts and practices, which were intended to result and which
24   did result in CAR Vent Clip sales, violate §1770 of the Consumers Legal Remedies Act
25   in that:
26                 a) In violation of §1770(a)(5), Defendant represents that CAR Vent Clips
27                    have characteristics, uses, or benefits which they do not have;
28
                                                                  CLASS ACTION COMPLAINT
                                                                         Case No. 1:20-cv-03220
                                                  - 19 -
             Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 21 of 29




 1               b) In violation of §1770(a)(9), Defendant advertises its CAR Vent Clips with
 2                  intent not to sell them as advertised;
 3               c) In violation of §1770(a)(7), Defendant represents that its CAR Vent Clips
 4                  are of a particular standard, quality, or grade when they are not; and
 5               d) In violation of §1770(a)(16), Defendant represents that its CAR Vent
 6                  Clips have been supplied in accordance with a previous representation
 7                  when they have not.
 8         90.      As described above, in connection with the marketing, distribution and
 9   sale of the CAR Vent Clips, Defendant has represented the CAR Vent Clips as being
10   safe, long-lasting and mess-free. However, as Defendant has been made aware, the
11   CAR Vent Clips possess the Defect, causing CAR Vent Clips to leak oil and/or other
12   substances even when properly clipped onto car air vents––that would be important
13   to a reasonable consumer.
14         91.      Had Defendant adequately disclosed the Defect, Plaintiffs and the Class
15   would not have purchased or used, or would have paid less for, the CAR Vent Clips,
16   and would not now own vehicles of decreased value due to the resulting property
17   damage caused by the Defect. Meanwhile, Defendant has sold more CAR Vent Clips
18   than it otherwise could have, unjustly enriching itself thereby.
19         92.      Defendant’s deceptive acts and practices were willful and knowing
20   because Defendant knew about the Defect and corresponding issues beginning in at
21   least 2015 but failed to implement several viable options to mitigate the problem and
22   likewise failed to disclose the existence of the Defect to consumers. Instead, though it
23   knew of the Defect and its associated difficulties, Defendant continued to
24   manufacture, distribute, and sell CAR Vent Clips containing the Defect without
25   disclosing to consumers the existence of the Defect.
26         93.      On behalf of Class members, Plaintiffs seek injunctive and equitable relief
27   for Defendant’s violations of the CLRA.
28
                                                                 CLASS ACTION COMPLAINT
                                                                        Case No. 1:20-cv-03220
                                                - 20 -
               Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 22 of 29




 1            94.   In accordance with Cal. Civ. Code § 1782(a), concurrently with the filing
 2   of this Complaint, Plaintiffs’ counsel served Defendant with notice of these CLRA
 3   violations by certified mail, return receipt requested. If Defendant fails to respond to
 4   Plaintiffs’ notice letter or agree to rectify the violations detailed above and give notice
 5   to all affected consumers within 30 days of the date of written notice, Plaintiffs will
 6   amend this Complaint to include a request for damages.
 7            95.   Plaintiffs include a declaration with this Complaint that shows venue in
 8   this District is proper, to the extent such a declaration is required by Cal. Civ. Code §
 9   1780(d).
10                             FOURTH CAUSE OF ACTION
11                              Negligent Misrepresentation

12            96.   Plaintiffs hereby incorporate the foregoing allegations by reference as
13   though fully set forth herein.
14            97.   Defendant owed a duty of care to Plaintiffs and Class members to give
15   appropriate warnings about all dangers associated with the intended use of CAR Vent
16   Clips.
17            98.   By at least 2015, Defendant was aware or should have been aware of the
18   tendency of CAR Vent Clips to leak oil and/or other substances that cause damage to
19   the interior surfaces and interior components of vehicles in which they are used.
20   Certainly, after receiving, directly or indirectly, complaints of CAR Vent Clips leaking
21   oil and/or other substances and causing damage to the vehicles in which they are used,
22   a duty arose to provide a warning to consumers that use of CAR Vent Clips could
23   result in property damage.
24            99.   Defendant was under a continuing duty to warn and instruct the intended
25   and foreseeable users of CAR Vent Clips, including Plaintiffs and Class members, of
26   the defective nature of CAR Vent Clips, and the risks associated with using CAR Vent
27   Clips.
28
                                                                 CLASS ACTION COMPLAINT
                                                                        Case No. 1:20-cv-03220
                                                - 21 -
             Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 23 of 29




 1         100. Defendant made misrepresentations and/or omissions of fact regarding
 2   the CAR Vent Clips.
 3         101. Defendant advertised, labeled, marketed, distributed, and sold the CAR
 4   Vent Clips without disclosing the Defect and without adequately warning Plaintiffs and
 5   the Class about the significant risks associated with using CAR Vent Clips as intended.
 6         102. Defendant was negligent in making the misrepresentations at issue
 7   because it knew, or should have known, of the substantial risks of property damage
 8   posed by the intended use of CAR Vent Clips.
 9         103. As described herein, Defendant knew that Plaintiffs and Class members
10   could not reasonably be aware of those risks.
11         104. Plaintiffs and other Class members relied upon Defendant’s
12   misrepresentations and/or omissions in purchasing the CAR Vent Clips.
13         105. The factual misrepresentations committed by Defendant were material to
14   Plaintiffs and other Class members in making their purchases of the CAR Vent Clips,
15   and in their use of the CAR Vent Clips.
16         106. As a direct and proximate result of Defendant’s misrepresentations
17   and/or omissions, Plaintiffs and Class members paid the purchase price for the CAR
18   Vent Clips, although they would not have purchased CAR Vent Clips at all, or would
19   have paid less for the CAR Vent Clips, if they had known the truth about the CAR
20   Vent Clips.
21         107. Plaintiffs and Class members seek economic damages due to Defendant’s
22   negligent misrepresentations.
23                            FIFTH CAUSE OF ACTION
24                    Breach of Implied Warranty of Merchantability

25         108. Plaintiffs hereby incorporate the foregoing allegations by reference as
26   though fully set forth herein.
27
28
                                                              CLASS ACTION COMPLAINT
                                                                     Case No. 1:20-cv-03220
                                               - 22 -
             Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 24 of 29




 1          109. Defendant’s CAR Vent Clips are “consumer goods” and Plaintiffs and
 2   the proposed Class members are “buyers” within the meaning of Cal. Civ. Code §
 3   1791. Defendant is also a “manufacturer”, “distributor”, or “retail seller” under Cal.
 4   Civ. Code § 1791.
 5          110. The implied warranty of merchantability included with each sale of a
 6   CAR Vent Clip means that Defendant warranted that each of the CAR Vent Clips (a)
 7   would pass without objection in trade under the contract description; (b) was fit for
 8   the ordinary purposes for which the CAR Vent Clips would be used; and (c)
 9   conformed to the promises or affirmations of fact made on the CAR Vent Clips’
10   labeling.
11          111. The CAR Vent Clips would not pass without objection in the car air
12   freshener and odor eliminator trade because, under normal use, the CAR Vent Clips
13   are prone to leak oil and/or other substances that cause damage to the interior surfaces
14   and interior components of vehicles in which they are used. These circumstances also
15   make them unfit for the ordinary purposes for which such CAR Vent Clips are used.
16          112. Moreover, the CAR Vent Clips are not adequately labeled because their
17   labeling failed to disclose the Defect and associated difficulties and did not advise
18   Plaintiffs or Class members of the same prior to experiencing the Defect firsthand.
19          113. Defendant has been provided notice of the Defect through numerous
20   complaints filed against it directly and through wholesalers and retailers.
21          114. Defendant has had numerous opportunities to cure the Defect in the
22   CAR Vent Clips, but it has chosen not to do so.
23          115. Defendant’s actions have deprived Plaintiffs and the Class members of
24   the benefit of their bargain and have caused their CAR Vent Clips to be worth less
25   than what Plaintiff and the other Class members paid for.
26          116. As a direct and proximate result of Defendant’s breach of its duties, the
27   proposed Class members received goods with substantially impaired value. Plaintiffs
28
                                                                CLASS ACTION COMPLAINT
                                                                       Case No. 1:20-cv-03220
                                               - 23 -
             Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 25 of 29




 1   and Class members have been damaged by the diminished value of the CAR Vent
 2   Clips, the CAR Vent Clips’ malfunctioning, and actual and potential repair costs for
 3   damages caused by the Defect.
 4          117. Under Cal. Civ. Code §§ 1791.1(d) and 1794, Plaintiffs and the proposed
 5   Class members are entitled to damages and other legal and equitable relief, including
 6   the payment of repair costs, or diminution in value of their vehicles caused by the
 7   Defect, and are also entitled to reasonable attorneys’ fees and costs.
 8
                               SIXTH CAUSE OF ACTION
 9                              Breach of Express Warranty
10          118. Plaintiffs hereby incorporate the foregoing allegations by reference as
11   though fully set forth herein.
12          119. Through its product labeling and advertising, Defendant created written
13   express warranties and expressly warranted to Plaintiffs and the other members of the
14   Class that the CAR Vent Clips would be of high quality, at a minimum would work
15   properly, and would be free from defects and fit for normal use.
16          120. Defendant made these express warranties in written warranties it
17   provided at the time of sale, through advertisements, in marketing materials, and
18   through other information.
19          121. These affirmations and promises were part of the basis of the bargain
20   between Defendant and Plaintiffs and Class members.
21          122. Defendant breached these express warranties because the CAR Vent
22   Clips were defective as set forth above.
23          123. As a direct and proximate result of Defendant’s breach of express
24   warranties, Plaintiffs and the members of the Class have been damaged in an amount
25   to be determined at trial.
26
27
28
                                                                CLASS ACTION COMPLAINT
                                                                       Case No. 1:20-cv-03220
                                                - 24 -
              Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 26 of 29




 1                              SEVENTH CAUSE OF ACTION
                                    Fraudulent Omission
 2
             124. Plaintiffs incorporate the foregoing allegations by reference as though
 3
     fully set forth herein.
 4
             125. Defendant was aware of the Defect in the CAR Vent Clips when it
 5
     marketed and sold CAR Vent Clips to Plaintiffs and other Class members.
 6
             126. Having been aware of the Defect in the CAR Vent Clips, and having
 7
     known that Plaintiffs and other Class members could not reasonably have been
 8
     expected to know of the Defect, Defendant had a duty to disclose the Defect to
 9
     Plaintiffs and other Class members in connection with the sale of the CAR Vent Clips.
10
             127. Defendant affirmatively misrepresented and concealed material facts
11
     concerning the Defect present in the CAR Vent Clips, because Defendant failed to
12
     disclose to Plaintiffs and Class members that Defendant’s CAR Vent Clips contain a
13
     Defect that causes the CAR Vent Clips to leak oil and/or other substances that then
14
     cause damage to the interior surfaces or components of the vehicles in which they are
15
     used.
16
             128. Defendant affirmatively misrepresented and/or actively concealed
17
     material facts, such as the Defect, in whole or in part, intending to induce Plaintiffs
18
     and the Class members to purchase the CAR Vent Clips at a higher price than Plaintiffs
19
     and Class members otherwise would have.
20
             129. Plaintiffs and Class members were unaware of these omitted material
21
     facts and would not have acted as they did if they had known of the concealed and/or
22
     suppressed facts. Had Plaintiffs and Class members known of the Defect, they would
23
     not have purchased or used the CAR Vent Clips.
24
             130. Because of the concealment and/or suppression of material facts
25
     regarding the defects in the CAR Vent Clips, Plaintiffs and Class members sustained
26
     damages in an amount to be determined at trial.
27
28
                                                              CLASS ACTION COMPLAINT
                                                                     Case No. 1:20-cv-03220
                                              - 25 -
             Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 27 of 29




 1                           EIGHTH CAUSE OF ACTION
 2                                  Unjust Enrichment
            131. Plaintiffs hereby incorporate the foregoing allegations by reference as
 3
     though fully set forth herein.
 4
            132. Plaintiffs and other Class members have conferred a benefit on
 5
     Defendant by purchasing the CAR Vent Clips possessing the Defect. This benefit is
 6
     measurable using the price of Defendant’s CAR Vent Clips. Defendant appreciates or
 7
     has knowledge of such benefit.
 8
            133. Defendant’s retention of this benefit violates principles of justice, equity,
 9
     and good conscience.
10
            134. It would be inequitable and unjust for Defendant to retain the benefit of
11
     revenues obtained from purchases of its CAR Vent Clips, because Defendant
12
     materially misrepresented the quality and value of the CAR Vent Clips.
13
            135. Accordingly, because Defendant will be unjustly enriched if it is allowed
14
     to retain such funds, Defendant must pay restitution to Plaintiffs and other Class
15
     members in the amount by which Defendant was unjustly enriched by each of their
16
     purchases of the CAR Vent Clips.
17
                                       PRAYER FOR RELIEF
18
            WHEREFORE, Plaintiffs, individually and on behalf of the Class, respectfully
19
     prays for the following relief:
20
            A.   An order certifying the proposed Class pursuant to Federal Rule of Civil
21
                 Procedure 23;
22
            B.   Appointing Plaintiffs as representatives of the Class and designating the
23
                 undersigned as Class Counsel;
24
            C.   An award to Plaintiffs and the Class of all actual, punitive and
25
                 compensatory damages, and restitution to which Plaintiffs and Class
26
                 members are entitled;
27
28
                                                                CLASS ACTION COMPLAINT
                                                                       Case No. 1:20-cv-03220
                                               - 26 -
           Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 28 of 29




 1        D. Injunctive and/or declaratory relief, including without limitation, an order
 2             requiring Defendant to recall and/or replace the CAR Vent Clips, and
 3             repair damages to Class members’ vehicles caused by the CAR Vent
 4             Clips, or, at a minimum, to provide Plaintiffs and Class members with
 5             appropriate curative notice regarding the existence and cause of the
 6             Defect;
 7        E.   An award to Plaintiffs and the Class of reasonable attorneys’ fees, costs,
 8             and pre- and post-judgment interest; and
 9        F.   Such further and other relief the Court deems reasonable and just.
10                                      JURY DEMAND
11        Plaintiffs request trial by jury of all claims that can be so tried.
12
13                                                      Respectfully submitted,
14
15   DATED: May 11, 2020
                                                        Robert R. Ahdoot (SBN 172098)
16                                                      rahdoot@ahdootwolfson.com
17                                                      Theodore W. Maya (SBN 223242)
                                                        tmaya@ahdootwolfson.com
18                                                      Christopher E. Stiner (SBN 276033)
                                                        cstiner@ahdootwolfson.com
19                                                      AHDOOT & WOLFSON, PC
                                                        10728 Lindbrook Drive
20                                                      Los Angeles, California 90024
21                                                      Tel: (310) 474-9111
                                                        Fax (310) 474-8585
22
                                                        Counsel for Plaintiffs and the
23                                                      Putative Class
24
25
26
27
28
                                                                    CLASS ACTION COMPLAINT
                                                                           Case No. 1:20-cv-03220
                                               - 27 -
             Case 1:20-cv-03220-RMI Document 1 Filed 05/11/20 Page 29 of 29




 1                          AFFIDAVIT OF ROBERT AHDOOT
 2          I, Robert Ahdoot, declare as follows:
 3          1.     I am an attorney with the law firm of Ahdoot & Wolfson, PC, counsel
 4   for Plaintiffs in this action. I am admitted to practice law in California and before this
 5   Court, and am a member in good standing of the State Bar of California. This
 6   declaration is made pursuant to California Civil Code section 1780(d). I make this
 7   declaration based on my research of public records and upon personal knowledge and,
 8   if called upon to do so, could and would testify competently thereto.
 9          2.     Venue is proper in this Court because many of the acts and transactions
10   giving rise to this action occurred in this District, and Defendant (1) conducts
11   substantial business within this District, (2) has intentionally availed itself of the laws
12   and markets of this District through the distribution and sale of its products in this
13   District, and (3) is subject to personal jurisdiction in this District.
14          3.     Plaintiff Angela Davis is a resident of Ukiah, California.
15          4.     Plaintiff Deanna Lopez is a resident of Porterville, California.
16          5.     Plaintiff Ursula Riley is a resident of San Diego, California.
17          6.     Defendant The Procter & Gamble Company is incorporated in the State
18   of Ohio, with its principal place of business located at One Procter & Gamble Plaza
19   Cincinnati, Ohio 45202. Defendant manufactures, markets, and distributes the CAR
20   Vent Clip throughout California and the United States.
21
22          I declare under penalty of perjury under the laws of the United States and the
23   State of California this 11th day of May, 2020 in Los Angeles, California that the
24   foregoing is true and correct.
25
26
                                                    Robert Ahdoot
27
28
                                                                   CLASS ACTION COMPLAINT
                                                                          Case No. 1:20-cv-03220
                                                 - 28 -
